PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DAVID PEAGLER, personal                   
representative of the Estate of
Kathy Marie Thompson,
                    Plaintiff-Appellee,
                                                 No. 04-2257
                  v.
USAA INSURANCE COMPANY,
            Defendant-Appellant.
                                          
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                  David C. Norton, District Judge.
                          (CA-02-3977-2-18)

                        Argued: May 27, 2005

                       Decided: May 17, 2006

         Before GREGORY and DUNCAN, Circuit Judges,
              and HAMILTON, Senior Circuit Judge.



Reversed by published opinion. Senior Judge Hamilton wrote the
opinion, in which Judge Gregory and Judge Duncan joined.


                              COUNSEL

ARGUED: William Oglesby Sweeny, III, SWEENY, WINGATE &
BARROW, P.A., Columbia, South Carolina, for Appellant. John Cal-
houn Land, IV, LAND, PARKER & WELCH, Manning, South Caro-
lina, for Appellee. ON BRIEF: William R. Calhoun, Jr., SWEENY,
2                 PEAGLER v. USAA INSURANCE CO.
WINGATE & BARROW, P.A., Columbia, South Carolina, for
Appellant.


                             OPINION

HAMILTON, Senior Circuit Judge:

   On August 31, 2001, Kathy Thompson was fatally injured when
her husband, Greg, was unloading shotguns from the pickup truck she
was occupying. At the time of the accident, Kathy Thompson and her
husband were covered under an automobile insurance policy issued
to them by USAA Insurance Company (USAA).

   On October 24, 2002, David Peagler (Peagler), the personal repre-
sentative of the estate of Kathy Thompson, brought this action in the
South Carolina Court of Common Pleas for Clarendon County. The
action was removed to the United States District Court for the District
of South Carolina on November 25, 2002, based on diversity of citi-
zenship. The action sought a declaration that the automobile insurance
policy issued to the Thompsons provided coverage for the accident
that occurred in this case.

   After the parties entered into a stipulation of facts, both parties
filed motions for summary judgment. On June 24, 2004, the district
court granted Peagler’s motion and denied USAA’s motion. USAA
filed a timely notice of appeal.

   In order to resolve USAA’s appeal, we certified a question to the
South Carolina Supreme Court. The South Carolina Supreme Court
reformulated the question and answered the following question in the
negative:

    Did Decedent’s fatal injury arise out of the "ownership,
    maintenance, or use" of a motor vehicle pursuant to S.C.
    Code Ann. § 38-77-140 (2002), such that the vehicle’s
    insurance policy provides coverage for the accidental dis-
    charge of a shotgun which occurred during the unloading of
                   PEAGLER v. USAA INSURANCE CO.                        3
     firearms from a stationary, occupied vehicle which had been
     used for hunting purposes the previous day?

   The South Carolina Supreme Court’s negative answer to this ques-
tion requires that we reverse the district court’s grant of summary
judgment in favor of Peagler with respect to the coverage issue pre-
sented in this appeal.*

                                                             REVERSED

   *We note that Peagler filed a petition for rehearing in the South Caro-
lina Supreme Court which was denied by that court on April 26, 2006.